Exhibit 10.1

EXPEDIA, INC. RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, dated as of the award date (the “Award Date”) designated on the
Summary of Award referenced below, between Expedia, Inc., a Delaware corporation
(the “Corporation”), and the employee of the Corporation or one of its
businesses (the “Participant”) designated as receiving an award of restricted
stock units (the “Restricted Stock Units”).

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Corporation’s Second Amended and Restated 2005 Stock
and Annual Incentive Plan (as amended from time to time, the “Plan”). Reference
is made to the “Summary of Award,” which is hereby incorporated by reference
into, and shall be read as part and parcel of, this Agreement, can be found on
the Morgan Stanley Benefit Access System at www.benefitaccess.com.

 

1. Award and Vesting of Restricted Stock Units

(a) Subject to the provisions of this Agreement and to the provisions of the
Plan, the Corporation hereby grants Restricted Stock Units to the Participant
pursuant to Section 7 of the Plan. Your Summary of Award sets forth the number
of Restricted Stock Units granted to you by the Corporation and the Award Date
(among other information).

(b) Subject to the terms and conditions of this Agreement, the provisions of the
Plan, the Restricted Stock Units shall vest and no longer be subject to any
restriction (such period during which restrictions apply is the “Restriction
Period”):

 

Vesting Date

  Percentage of Total Award Vesting  

On the first anniversary of the Award Date

    25 % 

On the second anniversary of the Award Date

    25 % 

On the third anniversary of the Award Date

    25 % 

On the fourth anniversary of the Award Date

    25 % 

(c) Notwithstanding the provisions of Paragraph 1(b), in the event the
Participant incurs a Termination of Employment by the Corporation for Cause, or
the Participant voluntarily incurs a Termination of Employment within two years
after any event or circumstance that would have been grounds for a Termination
of Employment for Cause, the Participant’s Restricted Stock Units (whether or
not vested) shall be forfeited and canceled in their entirety upon such
Termination of Employment, and the Corporation may cause the Participant,
immediately upon notice from the Corporation, either to return the shares issued
upon settlement of Restricted Stock Units that vested during the two-year period
after the events or circumstances giving rise to or constituting grounds for
such Termination of Employment for Cause or to pay to the Corporation an

 

March 2014   1   



--------------------------------------------------------------------------------

amount equal to the aggregate amount, if any, that the Participant had
previously realized in respect of any and all shares issued upon settlement of
Restricted Stock Units that vested during the two-year period after the events
or circumstances giving rise to or constituting grounds for such Termination of
Employment for Cause (i.e., the value of the Restricted Stock Units upon
vesting), in each case including any dividend equivalents or other distributions
received in respect of any such Restricted Stock Units.

(d) In the event the Participant incurs a Termination of Employment during the
Restriction Period for any reason other than as set forth in Paragraph 1(c), all
remaining unvested Restricted Stock Units shall be forfeited by the Participant
and canceled in their entirety effective immediately upon such termination.

(e) For purposes of this Agreement, employment with the Corporation shall
include employment with the Corporation’s Affiliates (excluding InterActiveCorp
and its subsidiaries) and its successors. Nothing in this Agreement or the Plan
shall confer upon the Participant any right to continue in the employ of the
Corporation or any of its Affiliates or interfere in any way with the right of
the Corporation or any such Affiliates to terminate the Participant’s employment
at any time.

 

2. Settlement of Units

As soon as practicable after any Restricted Stock Units have vested and are no
longer subject to the Restriction Period (or at such later date specified by the
Committee or in accordance with the election of the Participant, if the
Committee so permits), such Restricted Stock Units shall be settled. Subject to
Paragraph 8 (pertaining to the withholding of taxes), for each Restricted Stock
Unit settled pursuant to this Paragraph 2, the Corporation shall issue one share
of Common Stock for each vested Restricted Stock Unit and cause to be delivered
to the Participant one or more unlegended, freely-transferable stock
certificates in respect of such shares issued upon settlement of the vested
Restricted Stock Units. Notwithstanding the foregoing, the Corporation shall be
entitled to hold the shares issuable upon settlement of Restricted Stock Units
that have vested until the Corporation or the agent selected by the Corporation
to manage the Plan under which the Restricted Stock Units have been issued (the
“Agent”) shall have received from the Participant a duly executed Form W-9 or
W-8, as applicable.

 

3. Non-Transferability of the Restricted Stock Units

During the Restriction Period and until such time as the Restricted Stock Units
are ultimately settled as provided in Paragraph 2 above, the Restricted Stock
Units shall not be transferable by the Participant by means of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise.

 

4. Rights as a Stockholder

Except as otherwise specifically provided in this Agreement, during the
Restriction Period, the Participant shall not be entitled to any rights of a
stockholder with respect to the Restricted Stock Units. Notwithstanding the
foregoing, if the Corporation declares and pays dividends on the Common Stock
during the Restriction Period, the

 

March 2014   2   



--------------------------------------------------------------------------------

Participant will be credited with additional amounts for each Restricted Stock
Unit equal to the dividend that would have been paid with respect to such
Restricted Stock Unit if it had been an actual share of Common Stock, which
amount shall remain subject to restrictions (and as determined by the Committee
may be reinvested in Restricted Stock Units or may be held in kind as restricted
property) and shall vest concurrently with the vesting of the Restricted Stock
Units upon which such dividend equivalent amounts were paid.

Dividends and distributions other than regular quarterly cash dividends, if any,
may result in an adjustment pursuant to Paragraph 5, rather than under this
Paragraph 4.

 

5. Adjustment in the Event of Change in Stock; Change in Control

In the event of (i) a stock dividend, stock split, reverse stock split, share
combination or recapitalization or similar event affecting the capital structure
of the Corporation (each, a “Share Change”), or (ii) a merger, consolidation,
acquisition of property or shares, separation, spinoff, reorganization, stock
rights offering, liquidation, Disaffiliation, payment of cash dividends other
than an ordinary dividend or similar event affecting the Corporation or any of
its Subsidiaries (each, a “Corporate Transaction”), the Committee or the Board
may in its discretion make such substitutions or adjustments as it deems
appropriate and equitable to the number of Restricted Stock Units and the number
and kind of shares of Common Stock underlying the Restricted Stock Units.

In the case of Corporate Transactions, such adjustments may include, without
limitation (i) the cancellation of the Restricted Stock Units in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such Restricted Stock Units, as determined by the
Committee or the Board in its sole discretion, (ii) the substitution of other
property (including, without limitation, cash or other securities of the
Corporation and securities of entities other than the Corporation) for the
shares of Common Stock underlying the Restricted Stock Units and (iii) in
connection with any Disaffiliation, arranging for the assumption of the
Restricted Stock Units, or the replacement of the Restricted Stock Units with
new awards based on other property or other securities (including, without
limitation, other securities of the Corporation and securities of entities other
than the Corporation), by the affected Subsidiary, Affiliate or division or by
the entity that controls such Subsidiary, Affiliate or division following such
Disaffiliation (as well as any corresponding adjustments to any Restricted Stock
Units that remain based upon securities of the Corporation).

The determination of the Committee regarding any such adjustment will be final
and conclusive and need not be the same for all Participants.

Unless otherwise determined by the Committee, in the event of a Change in
Control, the provisions of Section 10 of the Plan shall apply.

 

6. Payment of Transfer Taxes, Fees and Other Expenses

The Corporation agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by an
Participant in connection with the Restricted Stock Units, together with any and
all other fees and expenses necessarily incurred by the Corporation in
connection therewith.

 

March 2014   3   



--------------------------------------------------------------------------------

7. Other Restrictions

(a) The Restricted Stock Units shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the award of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

(b) The Participant acknowledges that the Participant is subject to the
Corporation’s policies regarding compliance with securities laws, including but
not limited to its Securities Trading Policy (as in effect from time to time and
any successor policies), and, pursuant to these policies, if the Participant is
on the Corporation’s insider list, the Participant shall be required to obtain
pre-clearance from the Corporation’s General Counsel prior to purchasing or
selling any of the Corporation’s securities, including any shares issued upon
vesting of the Restricted Stock Units, and may be prohibited from selling such
shares other than during an open trading window. The Participant further
acknowledges that, in its discretion, the Corporation may prohibit the
Participant from selling such shares even during an open trading window if the
Corporation has concerns over the potential for insider trading.

 

8. Taxes and Withholding

No later than the date as of which an amount first becomes includible in the
gross income of the Participant for federal, state, local or foreign income or
employment or other tax purposes with respect to any Restricted Stock Units, the
Participant shall pay to the Corporation, or make arrangements satisfactory to
the Corporation regarding the payment of, any federal, state, local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Corporation under this Agreement shall be conditioned on
compliance by the Participant with this Paragraph 8, and the Corporation and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Participant, including
deducting such amount from the delivery of shares issued upon settlement of the
Restricted Stock Units that gives rise to the withholding requirement.

 

9. Notices

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Participant: at the last known address on record at the Corporation.

 

March 2014   4   



--------------------------------------------------------------------------------

If to the Corporation:

Expedia, Inc.

3150 139th Avenue S.E.

Bellevue, WA 98005

Attention: General Counsel

Facsimile: (425) 679-7251

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 9. Notice and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Participant consents to electronic delivery
of documents required to be delivered by the Corporation under the securities
laws.

 

10. Effect of Agreement

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Corporation.

 

11. Laws Applicable to Construction; Consent to Jurisdiction

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.

Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the state of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Participant hereby agrees and consents to the personal
jurisdiction of said courts over the Participant for purposes of the resolution
of any and all such disputes.

 

12. Severability

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 

13. Conflicts and Interpretation

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

 

March 2014   5   



--------------------------------------------------------------------------------

In the event of any (i) conflict between the Summary of Award (or any other
information posted on the Smith Barney Benefit Access System or successor
system) and this Agreement, the Plan and/or the books and records of the
Corporation or (ii) ambiguity in the Summary of Award (or any other information
posted on the Smith Barney Benefit Access System or successor system), this
Agreement, the Plan and/or the books and records of the Corporation, as
applicable, shall control.

 

14. Amendment

The Corporation may modify, amend or waive the terms of the Restricted Stock
Unit award, prospectively or retroactively, but no such modification, amendment
or waiver shall impair the rights of the Participant without his or her consent,
except as required by applicable law, NASDAQ or stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement. If the Company makes a good faith determination
that any compensation provided under this Agreement is likely to be subject to
the additional tax imposed by Section 409A, the Company may, to the extent it
deems necessary or advisable, modify this Agreement, without the Eligible
Employee’s consent, to reduce the risk that such additional tax will apply, in a
manner designed to preserve the material economic benefits intended to be
provided to the Eligible Employee under this Agreement (other than any
diminution of such benefit that may be attributable to the time value of money
resulting from a delay in the timing of payments hereunder for a period of
approximately six months or such longer period as may be required).

 

15. Headings

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

16. Counterparts

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

 

17. Data Protection

The Participant authorizes the release from time to time to the Corporation (and
any of its subsidiaries or affiliated companies) and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”). Without limiting the above, the Participant
permits his or her employing company to collect, process, register and transfer
to the Relevant Companies all Relevant Information

 

March 2014   6   



--------------------------------------------------------------------------------

(including any professional and personal data that may be useful or necessary
for the purposes of the administration of the Plan and/or this Agreement and/or
to implement or structure any further grants of equity awards (if any)). The
Participant hereby authorizes the Relevant Information to be transferred to any
jurisdiction in which the Corporation, his or her employing company or the Agent
considers appropriate. The Participant shall have access to, and the right to
change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.

 

March 2014   7   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Corporation has
caused this Agreement to be executed on its behalf by a duly authorized officer
and the Participant has hereunto set the Participant’s hand. Electronic
acceptance of this Agreement pursuant to the Corporation’s instructions to the
Participant (including through an online acceptance process managed by the
Agent) is acceptable.

 

EXPEDIA, INC.

 

Name:   Robert J. Dzielak Title:   Executive Vice President,   General Counsel &
Secretary PARTICIPANT

 

 

March 2014   8   